Exhibit 3.1 EXECUTION VERSION RESOLUTE ENERGY CORPORATION CERTIFICATE OF DESIGNATIONS Pursuant to Section151 of the GeneralCorporation Law of the State of Delaware 8⅛% SERIES B CUMULATIVE PERPETUAL CONVERTIBLE PREFERRED STOCK (Par Value $0.0001 Per Share) Resolute Energy Corporation(the “Corporation”), a corporation organized and existing under the General Corporation Law of the State of Delaware (the “DGCL”), hereby certifies that, pursuant to the authority expressly granted to and vested in the Board of Directors of the Corporation by the Amended and Restated Certificate of Incorporation of the Corporation (as so amended and as further amended from time to time in accordance with its terms and the DGCL, the “Certificate of Incorporation”), which authorizes the Board of Directors, by resolution, to set forth the designation, powers, preferences and relative, participating, optional and other special rights, if any, and the qualifications, limitations and restrictions thereof, in one or more series of up to 1,000,000 shares of preferred stock, par value $0.0001 per share (the “Preferred Stock”), and in accordance with the provisions of Section151 of the DGCL, the Pricing Committee of the Board of Directors duly adopted on October 4, 2016 the following resolution, which resolution remains in full force and effect on the date hereof:
